        Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 1 of 18



                    IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF MARYLAND
                                 (Northern Division)

 JANE IWEBO                       *
                                  *
           Plaintiff,             *
     vs.                          *   Case No. 1: 19-cv-03008-BPG
                                  *
 SHEPPARD PRATT HEALTH            *
 SYSTEM, INC.                     *
                                  *
           Defendant.             *
                                  *
 *   *     *       *    *   *     *   *     *       *      *    *                             *
               PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
                      DEFENDANT’S MOTION TO DISMISS,

         Plaintiff, by and through her undersigned counsel, files this Plaintiff’s Memorandum

 In Opposition To Defendant’s Motion To Dismiss (Dkt. No. 11) Dismissal is improper in this

 case because Plaintiff’s Complaint and Jury Demand set forth claims on which relief can be

 granted, and state plausible claims “for relief' that 'permit[s] the court to infer more than the

 mere possibility of misconduct' based upon 'its judicial experience and common

 sense.'" Coleman v. Maryland Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd, ___

 U.S.___, 132 S. Ct. 1327, 182 L. Ed. 2d 296 (2012) (citation omitted).

                                        A. INTRODUCTION

   Plaintiff is Jane Iwebo and defendant is Shepard Pratt Health System, Inc (“SPHS” or

“Defendant”). On October 16, 2019, Plaintiff filed a Complaint and Jury Demand against

Defendant for (1) employment national origin, and race, discrimination, and retaliation in violation

of Title VII of the Civil Rights Act of 1964 § 7, 42 U.S.C. § 2000e et seq. (1964). ("Title VII"), and

the Civil Rights Act of 1866 (“Section 1981”), as amended, 42 U.S.C.§ 198; (2) age discrimination in

violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §621 et seq.; and, (3)



                                                  1
        Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 2 of 18



disability discrimination in violation of Title I of the Americans with Disabilities Act, as amended, 42

U.S.C.A §§ 12101 et seq. ("ADA"). On December 23, 2019 Defendant filed its Motion to Dismiss.

                                    B. STATEMENT OF FACTS

        On or about February 6, 2005, Defendant employed Plaintiff as a Registered Nurse.

Throughout Plaintiff’s employment, Plaintiff performed satisfactorily and commendably.

Sometime in January 2017 Plaintiff went on medical leave for treatment after Plaintiff was

diagnosed with cancer. On or about May 30, 2017, Plaintiff returned to work from medical leave.

Plaintiff returned to work on the night shift, which was Plaintiff’s regularly assigned work shift.

Complaint ¶¶ 7,8,9.

        On or about June 30, 2017, Plaintiff requested an accommodation to work day shift, due

to Plaintiff’s medical condition and based on Plaintiff’s oncologist recommendation. On or

about July 5, 2017, Plaintiff’s unit manager Ms. Bahra Amanpreet, and the chief nursing officer,

Ms. Ernestine Crosby, denied Plaintiff’s request to change Plaintiff’s shift from a night shift to

a day shift. Complaint ¶¶ 10, 11.

        On or about July 11, 2017, Plaintiff was called by Ms. Amanpreet and Ms. Crosby for a

“personnel” meeting. During the meeting Mrs. Iwebo was told to go on extended medical leave

or go to work on another unit. On or about August 1, 2017, Defendant hired a Caucasian staff

on the day shift that Plaintiff had requested accommodation to work. In response, Mrs. Iwebo

emailed her managers complaining of bias in denying Plaintiff’s request to work the day shift

and Defendant offering the position to a younger Caucasian new employee. Complaint ¶¶ 12,

13.

        On or about September 6, 2017, Plaintiff reported a complaint to Plaintiff’s nurse

manager, Ms. Markov. Plaintiff reported that the shift coordinator, Ms. Celeste Carr, harassed,



                                                   2
        Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 3 of 18



humiliated and attempted to fire Plaintiff because Plaintiff “was in the milieu office … looking

up treatment related information” for a patient. Complaint ¶ 16.

On or about September 15, 2017, Plaintiff’s supervisors issued Plaintiff a “Final Warning

Corrective Action Report alleging Plaintiff violated Defendant polices and rules pertaining to:

(1) personal use of Defendant’s computer; (2) refusal and insubordination; (3) giving a false

statement; and, (4) refusal to accept assignment, all in relation to Plaintiff’s September 6, 2017,

reported complaint against Ms. Carr. Complaint ¶ 18.

       On September 18, 2017, after Plaintiff initiated an EEOC complaint against Defendant,

Plaintiff received a call from Defendant’s human resource office telling Plaintiff that Plaintiff

was placed on administrative leave pending investigation regarding “what was said to a staff”

during end of shift report. Complaint ¶ 20.

       On or about September 19, 2017, Mrs. Iwebo filed an EEOC Charge of Discrimination

against Defendant for retaliation, and employment, race, age, disability and national origin

discrimination. Complaint ¶ 21. On or about September 28, 2017, Mrs. Iwebo received a call

from Defendant’s human resource office firing Mrs. Iwebo for alleged hostile behavior toward

staff. Subsequently, Mrs. Iwebo received a termination letter from Defendant, dated September

28, 2017, stating in part that: “We have completed our investigation into reports that you

undermined a culture of safety by being hostile towards a colleague.” And, “Due to the severity

of this incident, combined with a recent final warning corrective action, we have made the

decision to terminate your employment effective today.” Complaint ¶ 23.

       Based on Plaintiff's knowledge information and belief, Defendant have targeted African

nurses, for termination and replace them with Caucasian nurses. Over the past two years, African

nurses, Abby Olu Jacobs, Olubimpe, Francisca Onyedum, Solange, Amabue Iwudike, Amarachi



                                                 3
        Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 4 of 18



Chigbu, Jean Ogu, Lachresha Fullard and Chika lwudike and many more were either fired or

forced to resigned and replaced by Caucasian nurses. Additionally, all of Defendant’s per diem

African nurses were dismissed and told that Defendant was doing away with per diem nurses.

However, a few months later, the per diem positions were filled with Caucasian nurses. Some of

per diem African nurses who were discharged, applied for the new positions, however, none was

rehired by Defendant." Defendant have also denied African nurses promotions and positions for

which they were qualified, while promoting Caucasian nurses who were less qualified and

experience that the African nurses. This includes, but is not limited to Jane Kinyua, who is been

denied a nurse practitioner position, and Gloria Nnah who was denied a supervisor position that

was given to Caucasian nurse Celeste Carr. Complaint ¶ 24.

                                           C. ARGUMENT

   STANDARD OF REVIEW

          A.   Motion To Dismiss.

       “Plaintiff’s Complaint must only include “a short and plain statement showing that [she] is

entitled to relief.” Fed. R. Civ. P. 8(a) (2). In the employment discrimination context, a plaintiff

need not establish a prima facie case in order to survive a motion to dismiss. McDonnell Douglas

Corp v. Green, 411 U.S. 792, 802 (1973); See also Sweierkiewicz v. Sorema N.A., 534 U.S. 506,

514 (2002) (concluding that “the prima facie case…is an evidentiary standard, not a pleading

requirement.”). The Supreme Court has held that “a complaint should not be dismissed for failure

to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support

of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S 41, 45-45, 78 S. Ct. 99,

2 L.Ed 2d 80 (1957).See also Neitze v. Williams, 590 U.S. 319 326-27, 109 S. Ct. 1827, 104

L.Ed.2d (1989). Thus, the standard to be applied when evaluating a motion to dismiss for failure



                                                  4
        Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 5 of 18



to state a claim is very liberal in favor of the party opposing the motion. Westlake v. Lucs, 537.F.2d

857, 858 (6th Cir. 1976). Even if the plaintiff’s chances of success are remote or unlikely, a motion

to dismiss should be denied Scheuer v. Rhodes, 416 U.S. 232, 236 94 S.Ct. 1683, 40 L.Ed.2d 90

(1974).”

   a. Plaintiff’s Title VII Termination-Related Claims Are Not Barred By Plaintiff’s
      Failure To Exhaust Her Administrative Remedies.

       Plaintiff admittedly did not file a separate charge of discrimination for Plaintiff’s

September 28, 2017 termination, which was not included in Plaintiff’s charge of discrimination.

Plaintiff’s statement of particulars in the charge of discrimination states in part: I began my

employment with the above referenced employer in 2006, as a Registered Nurse. In January

2017, I went out on medical leave for my disability. Documentation was given to my employer

notifying them of my disability at this time. Upon my return, I filed a discrimination complaint.

Shortly thereafter, I was disciplined through a first and final write-up. I also requested a

reasonable accommodation to be placed on the day shift. My request for accommodation was

denied. I later learned that a (younger, American, white, non-disabled) individual was given a

day shift position.” (Dk. No. 11-4);

       “[F]ederal courts lack subject matter jurisdiction over Title VII claims for which a plaintiff

has failed to exhaust administrative remedies.” However, “[t]he touchstone for exhaustion is

whether plaintiff’s administrative and judicial claims are ‘reasonably related,’ not precisely the

same . . . .” Sydnor, 681 F.3d at 595. In Sydnor, the Fourth Circuit said, id. at 594: “[A]n

administrative charge of discrimination does not strictly limit a Title VII suit which may follow.

Instead, so long as a plaintiff’s claims in her judicial complaint are reasonably related to her EEOC

charge and can be expected to follow from a reasonable administrative investigation, she may

advance such claims in her subsequent civil suit.” Accord Jones v. Southpeak Interactive Corp. of


                                                  5
        Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 6 of 18



Del., 777 F.3d at 669; Jones v. Calvert Group, Ltd., 551 F.3d 297, 300 (4th Cir. 2009); Evans, 80

F.3d at 963. "The scope of the plaintiff's right to file a federal lawsuit is determined by

the...contents" of the charges filed by the plaintiff with the EEOC or a corresponding state agency

during the process of exhaustion of administrative remedies. Jones, 551 F.3d at 300 (citation

omitted). Put another way, "'[o]nly those discrimination claims stated in the initial

charge, [*36] those reasonably related to the original complaint, and those developed by

reasonable investigation of the original complaint may be maintained in a subsequent...lawsuit.'

" Id. (citation omitted). However, an EEOC charge "'does not strictly limit a...suit which may

follow; rather, the scope of the civil action is confined only by the scope of the administrative

investigation that can reasonably be expected to follow the charge of discrimination.'" Miles v.

Dell, Inc., 429 F.3d 480, 491 (4th Cir. 2005) (quoting Bryant v. Bell Atl. Md., Inc., 288 F.3d 124,

132 (4th Cir. 2002)). Hartman v. Univ. of Md., Civil Action No. ELH-10-2041, 2012 U.S. Dist.

LEXIS 115009, at *35-36 (D. Md. Aug. 14, 2012)

       In this case, Plaintiff’s should be able to advance her claim of discriminatory discharge

because the claim “reasonably related to her EEOC charge and can be expected to follow from a

reasonable administrative investigation.” Plaintiff allege that “I filed a discrimination complaint.

Shortly thereafter, I was disciplined through a first and final write-up. Defendant fired Plaintiff in

part, “Due to the severity of this incident, combined with a recent final warning corrective action.”

Clearly, Plaintiff’s termination is not only related, but could “reasonably be expected to follow the

charge of discrimination.” Furthermore, this claim could be developed by reasonable investigation

of the original EEOC complaint, if such an investigation was undertaken.




                                                  6
        Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 7 of 18



   b. Plaintiff Alleged Sufficient Factual Allegations to State A Claim For National
      Origin and Race Discrimination

       “[I]n      a      Title     VII discrimination claim,          "a     complaint     in       an

employment discrimination lawsuit             [need            not]          contain           specific

facts establishing a prima facie case of discrimination under         the   framework    set     forth

in McDonnell Douglas." Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 508, 122 S. Ct. 992, 152 L.

Ed. 2d 1 (2002) (emphasis added). Rather, as with any other claim falling within the purview

of Rule 8(a), "to survive a motion to dismiss, the complaint must 'state a plausible claim for relief'

that 'permit[s] the court to infer more than the mere possibility of misconduct' based upon 'its

judicial experience and common sense.'" Coleman v. Maryland Court of Appeals, 626 F.3d 187,

190 (4th Cir. 2010), aff'd, ___ U.S.___, 132 S. Ct. 1327, 182 L. Ed. 2d 296 (2012) (citation

omitted). In the context of a Title VII race discrimination claim, the [*17] Fourth Circuit has

framed the prima facie case as: "(1) membership in a protected class; (2) satisfactory job

performance; (3) adverse employment action; and (4) different treatment from similarly situated

employees outside the protected class." Id. (citing White v. BFI Waste Servs., LLC, 375 F.3d 288,

295 (4th Cir. 2004)); see also Gerner v. County of Chesterfield, Va., 674 F.3d 264, 266 (4th Cir.

2012). Johnson v. Balt. City Police Dep't, Civil Action No. ELH-12-2519, 2014 U.S. Dist. LEXIS

41669, at *16-17 (D. Md. Mar. 27, 2014)

       In the Complaint, Plaintiff has alleged facts indicating that Plaintiff is,"1) a member of a

protected class in that she, “is a black female citizen of the U.S. of Nigerian national origin, and

2) that, “Throughout        Plaintiff’s employment, Plaintiff performed satisfactorily             and

commendably”. Complaint ¶¶ 7,8, 9 3) Plaintiff further allege that Defendant took adverse

employment actions against Plaintiff, to include: July 5, 2017 denial of accommodation to work

day shift, the July 11[,] 2017 directive to go on extended leave or go to another nursing unit,


                                                  7
       Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 8 of 18



September 6, 2017 attempt to fire Plaintiff, September 15, 2017 Final Warning Corrective Action,

the September 17, 2017 suspension of Plaintiff, and, the September 28, 2017 termination of

Plaintiff’s employment. Complaint ¶¶ 27, 32.

       Defendant contends that, “Plaintiff alleges no facts regarding whether Plaintiff’s job

performance was satisfactory.” Admittedly, Plaintiff may have allege that all of Plaintiff’s

performance evaluations were satisfactory and that Plaintiff had never received a prior corrective

in twelve years of employment with Defendant, before the September 2017 final disciplinary

action. However, this is a reasonably inference that may be drawn from Plaintiff’s factual

allegation that “Throughout Plaintiff’s employment, Plaintiff performed satisfactorily and

commendably”, Complaint ¶ 7.

       Defendant next contend that some of the alleged adverse employment actions, were not

actionable adverse employment action. Particularly, the July 5, 2017 denial of accommodation to

work day shift, the July 11[,] 2017 directive to go on extended leave or go to another nursing unit

and the September 6, 2017 attempt to fire Plaintiff.

       An "adverse employment action" is "a discriminatory act that 'adversely affect[s] the terms,

conditions, or benefits of the plaintiff's employment.'" Holland, 487 F.3d at 219 (alteration in

original) (quoting James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 375 (4th Cir.

2004)). While "[c]onduct short [*47] of ultimate employment decisions can constitute adverse

employment action," James, 368 F.3d at 375-76 (quoting Von Gunten v. Maryland, 243 F.3d 858,

865 (4th Cir. 2001), abrogated on other grounds by Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 126 S. Ct. 2405, 165 L. Ed. 2d 345 (2006)) (internal quotation marks omitted),

the "typical requirements for a showing of an 'adverse employment action'" are "discharge,

demotion, decrease in pay or benefits, loss of job title or supervisory responsibility, or reduced



                                                 8
        Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 9 of 18



opportunities for promotion," Boone v. Goldin, 178 F.3d 253, 255 (4th Cir. 1999). For example,

the Fourth Circuit has held that a reassignment only constitutes an "adverse employment action"

if the reassignment has a "significant detrimental effect" on the plaintiff. Id. at 256. "[E]ven if the

new job . . . cause[s] some modest stress not present in the old position," reassignment to a new

position "commensurate with one's salary level" is not an "adverse employment action" unless

there is a "decrease in compensation, job title, level of responsibility, or opportunity for

promotion." Id. at 256-57. As another example, "a poor performance evaluation 'is actionable only

where the employer subsequently uses [*48] the evaluation as a basis to detrimentally alter the

terms or conditions of the recipient's employment.'" James, 368 F.3d at 377 (quoting Spears v. Mo.

Dep't of Corr. & Human Res., 210 F.3d 850, 854 (8th Cir. 2000)). "An evaluation merely causing

a loss of prestige or status is not actionable." Id. Alexander v. City of Greensboro, No. 1:09-CV-

934, 2011 U.S. Dist. LEXIS 679, at *46-48 (M.D.N.C. Jan. 4, 2011)

       Here Plaintiff has alleged facts in the complaint that the July 5, 2017 denial of

accommodation to work day shift; the July 11[,] 2017 directive to go on extended leave or go to

another nursing unit; the September 6, 2017 attempt to fire Plaintiff, the September 15, 2017 Final

Warning Corrective Action; the September 17, 2017 suspension of Plaintiff, and, the September

28, 2017 termination were adverse action. Although the July 11[,] 2017 directive to go on extended

leave or go to another nursing unit; and the September 6, 2017 attempt to fire Plaintiff, may not

constitute an “ultimate employment decision, the denial of a request for reasonable

accommodation could likely have a “detrimental” effect on Plaintiff and clearly relates to the terms

and conditions of Plaintiff’s employment.

       Additionally, Defendant did not contend or argue, and rightly so, that the (4) the September

15, 2017 Final Warning Corrective Action; (5) the September 17, 2017 suspension of Plaintiff,



                                                  9
       Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 10 of 18



and, (6) the September 28, 2017 termination of Plaintiff’s employment were not actionable adverse

employment action.

           i.   Plaintiff has Sufficiently Show Inference of unlawful discrimination.

       A plaintiff is not required to identify a similarly situated white comparator to prove her

discrimination claim, so long as she can establish an inference of unlawful discrimination through

other means. See Bryant v. Aiken Reg'l Med. Ctrs., Inc., 333 F.3d 536, 545-46 (4th Cir. 2003). We

"may infer discriminatory intent from evidence of a general pattern of racial discrimination in the

practices of a defendant." Woods v. City of Greensboro, 855 F.3d 639, 649 (4th Cir. 2017). Where

a plaintiff attempts to rely on comparator evidence to establish circumstances giving rise to an

inference of unlawful discrimination, however, "[t]he similarity between comparators . . . must be

clearly established in order to be meaningful." [**6] Lightner v. City of Wilmington, N.C., 545

F.3d 260, 265 (4th Cir. 2008). "Overall, the inquiry simply asks whether there are sufficient

commonalities on the key variables between the plaintiff and the would-be comparator to allow

the type of comparison that, taken together with the other prima facie evidence, would allow a jury

to reach an inference of discrimination." Eaton v. Ind. Dep't of Corr., 657 F.3d 551, 556 (7th Cir.

2011) (internal quotation marks omitted). Swaso v. Onslow Cty. Bd. of Educ., 698 F. App'x 745,

748 (4th Cir. 2017)

       Plaintiff’s Complaint alleges as follows: Defendant ha[s] targeted and identified a number

of African nurses who were were either fired or forced to resign[] and replaced by Caucasian

nurses. Additionally, all of Defendant’s per diem African nurses were dismissed and told that

Defendant was doing away with per diem nurses. However, a few months later, the per diem

positions were filled with Caucasian nurses. Some of [the] per diem African nurses who were

discharged, applied for new positions, however, none was rehired by Defendant. Defendant also

denied African nurses promotions and positions for which they were qualified, while promoting

                                                 10
          Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 11 of 18



Caucasian nurses who were less qualified and experience[d] tha[n] the African nurses. This

includes, but is not limited to Jane Kinyua, who [was] denied a nurse practitioner position, and

Gloria Nnah who was denied a supervisor positions that was given to Caucasian nurse Celeste

Carr. Complaint ¶ 24.

          Plaintiff’s allegations concerning the discriminatory pattern of adverse employment

actions against African nurses are not merely conclusory assertions. Plaintiff has identified names

of the African nurses and specific actions that were taken against these nurses. At the pleading

stage, Plaintiff is not required to alleged detail “facts concerning (1) the circumstances surrounding

the terminations of those employees, (2) who made the decision to terminate each employee, (3)

what reason was given for their terminations, (4) the identity of any Caucasian nurses who

allegedly replaced the African nurses, and (5) the approximate date of any of the terminations.”

Plaintiff’s factual allegations my further be developed through discovery. Plaintiff pled facts as to

individual African nurses Jane Kinyua and Gloria Nnah were denied promotions, specific actions

of Defendant to terminate the employment of all its per diem African nurses.         Here Defendant

asking Plaintiff to pled facts that Plaintiff would necessarily obtain through discovery.

   a. Plaintiff State A Claim For Age Discrimination Under The ADEA And Section
      1981.

   “To prevail under the burden-shifting framework, a plaintiff must first show: (1) she is

a member of a protected class, that is, 40 years or older; (2) she suffered an adverse employment

action;     (3)   she   was    performing     her     job   duties    at   a    level   that    met

her employer's legitimate expectations at the time of the adverse employment action; and (4) the

position remained open or she was replaced by a substantially younger person. Id. If the plaintiff

can establish a prima facie case, the burden then shifts to the defendant to produce

a legitimate, nondiscriminatory reason for its actions against [*16] Plaintiff. Tex. Dep't of Cmty.


                                                 11
       Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 12 of 18



Affairs v. Burdine, 450 U.S. 248, 253-54, 101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981).” Tavernier

v. Healthcare Mgmt. Assocs., Civil Action No. 0:10-01753-MBS, 2012 U.S. Dist. LEXIS 46062,

at *15-16 (D.S.C. Mar. 30, 2012)

       Plaintiff has plead factual allegations in the Complaint indicating that Plaintiff is a

member of the protected class, in that she is more than 40 years, she suffered employment action

with the denial of Plaintiff’s request for reasonable accommodation, the suspension of Plaintiff,

the final corrective action issued to Plaintiff and the termination of Plaintiff’s employment.

Further, Plaintiff has alleged that Plaintiff was satisfactorily at the time of the adverse

employment actions; and, that a “younger white nurse who was less than forty (40) years old”

was treated more favorably than Plaintiff. Complaint ¶ 38.

       There is no requirement at the pleading for Plaintiff to “alleged any facts that permit a

reasonable inference that age-based discrimination was the primary, decisive factor precipitating

the alleged denial of her request for accommodation” as argued by Defendant. To show age as a

“decisive factor”, impermissible required Plaintiff to show motive in the pleadings.

   b. Plaintiff Sufficiently Stated A Claim for Disparate Treatment Disability
      Discrimination.

       To establish a prima facie case of wrongful discharge on the basis of the ADA, a plaintiff

must show that: (1) he is within the ADA's protected class; (2) he was discharged; (3) at the time

of his discharge, he was performing the job at a level that met the employer's legitimate

expectations; and (4) his discharge occurred under circumstances that raise a reasonable inference

of unlawful discrimination. Day v. Morgan, Civil Action No. 3:10-454-JFA -JRM, 2011 U.S. Dist.

LEXIS 86270, at *15 (D.S.C. May 5, 2011)

       Plaintiff alleged that in “January 2017 Plaintiff went on medical leave for treatment after

Plaintiff was diagnosed with cancer. On May 30, 2017 Plaintiff returned to work from medical


                                                12
       Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 13 of 18



leave. P8-9 Plaintiff further alleged as to adverse action the corrective action the September 15,

2017 Final Warning Corrective Action; (5) the September 17, 2017 suspension of Plaintiff, and,

(6) the September 28, 2017 termination of Plaintiff’s employment, and “Throughout Plaintiff’s

employment, Plaintiff performed satisfactorily and commendably”, p.7. The adverse employment

actions here occurred under circumstances that raise a reasonable inference of unlawful

discrimination, in that these actions were taken in the context of Defendant’s knowledge of

Plaintiff medical condition, denied Plaintiff request for reasonable accommodation arising from

Plaintiff’s medical condition and directed Plaintiff to extended medical leave or go to another

nursing unit due to Plaintiff’s medical condition. Furthermore, Plaintiff did not allege “that the

July 11, 2017 personnel meeting and the July 5, 2017 denial of her request for accommodation”

were the only adverse action taken by Defendant in its disability discrimination of Plaint, as

Defendant contends.

       Defendant claim Plaintiff fails to state claim for disparate treatment under the ADA

because she fails to allege that she had a disability under either the “actual disability” or

“regarded as” prong at time of the alleged adverse employment actions.”

       Admittedly Plaintiff could have pled more factual allegations regarding Plaintiff’s

disability after Plaintiff returned to work in June 2017. However, an inference as to Plaintiff’s

disability after June 2017 can be drawn from Plaintiff’s request for accommodation on the basis

of Plaintiff’s cancer diagnosis and treatment. Furthermore, Defendant’s directive to Plaintiff to

take extended medical leave is strong inference that Defendant regarded Plaintiff as a person

with a medical disability.    Complaint ¶¶ 12, 13.




                                                13
       Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 14 of 18



   a. Plaintiff Sufficiently Stated A Claim For Failure To Accommodate Under The
      ADA.

       To establish a prima facie failure-to-accommodate claim, plaintiff must show that: (1) she

was an individual who had a disability within the meaning of the ADA; (2) defendants knew of

her disability; (3) with reasonable accommodation she could perform the essential functions of the

position; and (4) defendants refused to make such accommodations. Id. (citation omitted). Wigger

v. CVS Pharmacy, Inc., No. 2:15-cv-01122-DCN, 2017 U.S. Dist. LEXIS 158361, at *17 (D.S.C.

Sep. 27, 2017)

       Although Plaintiff did not specifically alleged that Plaintiff was disabled after Plaintiff

returned to work in June 2017, Plaintiff pled sufficient fact establishing by inference that Plaintiff

was disable when Defendant refuse to provide Plaintiff with a reasonable accommodation in July

2017. Complaint ¶¶ 7, 8, 9, 10, 11. Defendant further argue that Plaintiff’s claim fails because she

has not alleged facts showing the essential functions of her position and that her requested

accommodation was needed for her to continue working. However, Plaintiff avers in the Complaint

that “With or without the reasonable accommodations Mrs. Iwebo could have performed the essential

functions of her job.” Complaint ¶ 46. Therefore Plaintiff’s claim for failure to accommodate

should not be dismissed on Defendant’s arguments that Plaintiff did not specifically allege a

disability after June 2017 or that Plaintiff to not plead that Plaintiff could perform the essential

functions of her job with or without the request reasonable accommodation.

   b. Plaintiff State A Claim For Retaliation Under Title VII And Section 1981.

          i.     Plaintiff’s September 6, 2017 email constitute protected activity under Title VII
                 or Section 1981.

       Protected activity includes an employee's opposition to what he or she believes is an

unlawful employment practice. This opposition encompasses "utilizing informal grievance

procedures as well [**13] as staging informal protests and voicing one's opinions in order to bring

                                                  14
       Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 15 of 18



attention to an employer's discriminatory activities." Laughlin v. Metro. Wash. Airports Auth., 149

F.3d 253, 259 (4th Cir. 1998). The Fourth Circuit noted that while individual acts may be

scrutinized to determine "their nature, purpose, and nexus to the alleged objective," the plaintiff's

conduct must be examined "as a whole." DeMasters v. Carilion Clinic, 796 F.3d 409, 418 (4th

Cir. 2015). This inquiry first looks to whether the employee "communicates to her employer a

belief that the employer has engaged in . . . a form of employment discrimination." Crawford v.

Metro. Gov't of Nashville & Davidson Cnty., Tenn., 555 U.S. 271, 276, 129 S. Ct. 846, 172 L. Ed.

2d 650 (2009). If this first question is answered in the affirmative, then a court considers whether

this communicated belief concerns a practice that is "actually unlawful under Title VII" or that

the employee "reasonably believes to be unlawful." Boyer—Liberto v. Fontainebleau Corp., 786

F.3d 264, 282 (4th Cir. 2015). Bowman v. Balt. City Bd. of Sch. Comm'rs, 173 F. Supp. 3d 242,

248 (D. Md. 2016)

       Plaintiff alleges that “[o]n or about September 6, 2017, Plaintiff reported a complaint to

Plaintiff’s nurse manager, Ms. Markov. Plaintiff reported that the shift coordinator, Ms. Celeste

Carr, harassed, humiliated and attempted to fire Plaintiff because Plaintiff ‘was in the milieu office

. . . looking up treatment related information’ for a patient.” Complaint ¶ 16.

       In is clear that Plaintiff’s complaint of humiliation and harassment in the September 6,

2017 email, is communicating to her employer, “to her employer a belief that the employer has

engaged in . . . a form of employment discrimination." Crawford v. Metro. Gov't of Nashville &

Davidson Cnty., Tenn., 555 U.S. 271, 276, 129 S. Ct. 846, 172 L. Ed. 2d 650 (2009). This is so,

because a reasonable employee would reasonable consider or believe harassment to be unlawful

and discriminatory, without saying the word. “If this first question is answered in the affirmative,

then a court considers whether this communicated belief concerns a practice that is "actually



                                                  15
       Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 16 of 18



unlawful under Title VII" or that the employee "reasonably believes to be unlawful." Boyer—

Liberto v. Fontainebleau Corp., 786 F.3d 264, 282 (4th Cir. 2015). Bowman v. Balt. City Bd. of

Sch. Comm'rs, 173 F. Supp. 3d 242, 248 (D. Md. 2016) Here Plaintiff’ communication concerns

harassment, with is unlawful under Title VII, and is therefore protected activity.

         ii.   Plaintiff can show a causal connection between Plaintiff’s Protected Activities and
               Defendant’s Adverse Actions Against Plaintiff.

       Although a plaintiff may not conclusory assert the existence of a "causal connection," the

presence of a "close" temporal relationship between the protected activity and the alleged adverse

action can be sufficient to establish a causal connection at the pleading stage. See Clark County

Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S. Ct. 1508, 149 L. Ed. 2d 509 (2001) (holding

that alleged "temporal proximity" must be "very close" to satisfy this third element). Bowman v.

Balt. City Bd. of Sch. Comm'rs, 173 F. Supp. 3d 242, 249 (D. Md. 2016) Courts in this circuit

have found, “sufficient casual connection between that warning and plaintiff's exercise of

protected activity where (1) the warning was issued in connection with plaintiff's expression of

her belief that defendant was continuing to discriminate against African-American women, and

(2) Mr. Lassiter – the same individual who received the promotion over plaintiff in the action

forming the basis for plaintiff's discrimination charges – initiated the written counseling warning.

Christmas v. N.C. Dep't of Admin., No. 5:09-CV-346-FL, 2011 U.S. Dist. LEXIS 52300, at *34

(E.D.N.C. May 16, 2011)

       In this case, there is a close relationship in time between Plaintiff’s September 6, 2017

protected activities and Defendant’s September 15, 2017 action to issued Plaintiff a final

corrective action which predicated Plaintiff’s termination on September 28, 2017.

       Defendant also argue here that Plaintiff “fails to allege facts showing that Sheppard Pratt

had knowledge of her alleged protected activity at the time of the alleged adverse actions.”


                                                   16
       Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 17 of 18



However, in the instance of the September 6, 2017 email complaint of harassment, Defendant

had direct knowledge. As to Defendant’s notice of the filing of Plaintiff’s EEOC Charge, date

of the Notice issued to Defendant by the EEOC is not conclusive proof of when defendant had

actual notice or knowledge of Plaintiff EEOC complaint. Plaintiff could very well pled factual

allegations that defendant employees, agents, etc., had knowledge, imputed to defendant.

   c. The Court Should Plaintiff an Opportunity to Amend Pleadings

       A challenge to a federal court’s subject matter jurisdiction is reviewed pursuant to Fed. R.

Civ. P. 12(b)(1). A test of subject matter jurisdiction under Rule 12(b)(1) may proceed “in one of

two ways”: either a facial challenge, asserting that the allegations pleaded in the complaint are

insufficient to establish subject matter jurisdiction, or a factual challenge, asserting “‘that the

jurisdictional allegations of the complaint [are] not true,’” or that other facts outside the four

corners of the complaint preclude the exercise of subject matter jurisdiction. Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009) (citation omitted); accord Durden v. United States, 736

F.3d 296, 300 (4th Cir. 2013).

       A dismissal for lack of standing—or any other defect in subject matter jurisdiction—must

be one without prejudice, because a court that lacks jurisdiction has no power to adjudicate and

dispose of a claim on the merits. See Fed. R. Civ. P. 41(b); Semtek Int'l Inc. v. Lockheed Martin

Corp., 531 U.S. 497, 505, 121 S. Ct. 1021, 149 L. Ed. 2d 32 (2001); Steel Co. v. Citizens for a

Better Env't, 523 U.S. 83, 93-94, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998); Interstate Petroleum

Corp. v. Morgan, 249 F.3d 215, 222 (4th Cir. 2001) (en banc); see also Brereton v. Bountiful City

Corp., 434 F.3d 1213, 1218 (10th Cir. 2006) ("[D]ismissals for lack of jurisdiction should be

without prejudice because the court, having determined that it lacks jurisdiction over the action,

is incapable of reaching a disposition on the merits of the underlying claims."); Frederiksen v. City

of Lockport, 384 F.3d 437, 438 (7th Cir. 2004) ("A suit dismissed for lack of jurisdiction cannot

                                                 17
       Case 1:19-cv-03008-BPG Document 15-1 Filed 01/15/20 Page 18 of 18



also be [**20] dismissed 'with prejudice'; that's a disposition on the merits, which only a court

with jurisdiction may render. . . . 'No jurisdiction' and 'with prejudice' are mutually exclusive."

(internal citation omitted)). S. Walk at Broadlands Homeowner's Ass'n v. Openband at

Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013)

                                          D. CONCLUSION

       WHEREFORE, because Plaintiff Complaint and Jury Demand properly set forth claims on

which relief can be granted and state plausible claims “for relief' that 'permit[s] the court to infer

more than the mere possibility of misconduct' based upon 'its judicial experience and common

sense.'" Plaintiff asks the Court to deny Defendant’s Motion to Dismiss

                                               Respectfully Submitted,

                                               /s/ George A. Rose
                                                                       ______________
                                               George A. Rose, Esq., (Bar No. 26086)
                                               Rose Law Firm, LLC
                                               200 E. Lexington Street, Suite 1305
                                               Baltimore, MD. 21202
                                               Telephone #: 410-727-7555
                                               Facsimile #: 443-320-0962
                                               Email: grose@roselawfirm.net
                                               Attorney for Plaintiff Jane Iwebo

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of January 2020, a copy of the foregoing

Plaintiff’s Response in Opposition to Motion to Dismiss and Memorandum, and Proposed Order,

was electronically filed and served upon, and/or mailed to: Bruce S. Harrison, Esq.,

(bsh@shawe.com) and Alexander I. Castelli (aic@shawe.com) at SHAWE ROSENTHAL LLP,

One South Street, Suite 1800, Baltimore, MD 21202, attorneys for Defendant.


                                               /s/ George A. Rose
                                               GEORGE A. ROSE, ESQ.


                                                 18
